     Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 1 of 10 PageID #: 319



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

      CELLULAR COMMUNICATIONS                            §
      EQUIPMENT LLC,                                     §
                                                             Case No. 2:20-CV-00078-JRG
                                                         §
      Plaintiff,                                         §
                                                         §
                                                             JURY TRIAL DEMANDED
                                                         §
              v.                                         §
                                                         §
      HMD GLOBAL OY,                                     §
                                                         §
      Defendant.                                         §

                       JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER
                             (WITH DISPUTED PROVISIONS NOTED)

             Plaintiff Cellular Communications Equipment LLC and Defendant HMD Global Oy file

  this Joint Motion for Entry of Protective Order.

I.      INTRODUCTION AND BACKGROUND

             The Parties have conferred and agreed to all terms of the proposed Protective Order, except

  terms within the following paragraphs.

                   1. ¶ 10(h) – limits to source code printouts; and

                   2. ¶ 11 – scope of prosecution bar.

             Accordingly, the Parties submit a proposed Protective Order, attached as Exhibit A, for the

     Court’s consideration. Disputed language is contained in the proposed Protective Order. For

     reference, disputed language in the proposed Protective Order is bracketed with an indication of

     whether Plaintiff or Defendant proposes the disputed language.
      Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 2 of 10 PageID #: 320



II.      DISPUTE NO. 1: ¶ 10(h) - Limits to Source Code Printouts

                     Plaintiff’s Proposal                                Defendant’s Proposal
       The receiving Party shall be permitted to             The receiving Party shall be permitted to
       make three sets of printouts (including two           make three sets of printouts (including two
       sets of photocopies) of Source Code                   sets of photocopies) of Source Code
       Material, all of which shall be designated and        Material, all of which shall be designated and
       clearly labeled “HIGHLY CONFIDENTIAL -                clearly labeled “HIGHLY CONFIDENTIAL -
       SOURCE CODE,” and the receiving Party                 SOURCE CODE,” and the receiving Party
       shall maintain a log of all such files that are       shall maintain a log of all such files that are
       printed or photocopied. The receiving Party           printed or photocopied. The receiving Party
       may print no more than a reasonable                   may print no more than 1000 pages and no
       number of pages                                       more than 50 contiguous pages per file


             A. Plaintiff’s Arguments
             Although the Court’s default order does not contemplate a source code printout page

   limitation, Defendant seeks to limit a receiving Party to print no more than 1000 total pages of

   source code and no more than 50 contiguous pages per file. While Plaintiff does not dispute that

   source code printouts should be limited to the needs of this case, Plaintiff does not agree to

   Defendant’s arbitrary limitations.

             As Defendant’s proposal is more restrictive, Defendant bears the burden to show good

   cause to include the 1000 page and 50 contiguous page limitations it seeks. See Document

   Generation Corp. v. Allscripts, LLC, No. CIV A 6:08-CV-479, 2009 WL 1766096, at *2 (E.D.

   Tex. June 23, 2009). Setting a specific page limitation at this stage of the case is premature for two

   reasons. First, the Court and Plaintiff have limited knowledge of the scope, organization, or format

   of source code that will be produced in this Action. Therefore, it is not possible to determine the

   number of source code printouts necessary for Plaintiff to present its case at trial. Second, Plaintiff

   has accused at least forty HMD devices of infringing the patent-in-suit, and it is unclear if the

      Parties will agree to representative products or even what the scope of representative products may

      be. Without this information, the Court and the Parties cannot accurately determine the number of


                                                         2
Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 3 of 10 PageID #: 321



source code printouts required. Indeed, in the event the Parties do not agree to representative

products, Plaintiff would be limited to a mere 25 pages per Accused Product, which would likely

be insufficient. Plaintiff intends to print only the number of source code pages reasonably

necessary to prove infringement. But at this stage, that number is unknown.

       That Plaintiff may have agreed to page limits in different cases with different facts and

different Accused Products has no bearing on the question before the Court. Instead, the Court first

determines whether there is an “‘unacceptable opportunity for inadvertent disclosure’” of

confidential information to an individual involved in “competitive decisionmaking” with his or

her client and then (2) “balance[s] this risk against the potential harm to the opposing party . . . .”

In re Deutsch Bank Trust Co. Ams., 605 F.3d 1373, 1378, 1380 (Fed. Cir. 2010) (quoting U.S.

Steel Corp. v. United States, 730 F2d 1465 (Fed. Cir. 1984)). The agreed provisions of the proposed

Protective Order provide numerous protections to avoid inadvertent disclosure of source code. For

example, Source Code Material is limited to a small group of people. Ex. A, ¶ 10(e). As another

example, Source Code Material may generally not be stored electronically. Id. at ¶ 10(g). As yet

another example, a receiving Party shall maintain a log of all printed or photocopied source code

documents. Id. at 10(h). But a strict, arbitrary page limit has the potential to be catastrophic to

Plaintiff. For example, if 51 consecutive pages of code are required for Plaintiff to put on its case

at trial, under Defendant’s proposal, Plaintiff may not be able to put on its case in chief.

       Moreover, under an agreed provision of the proposed Protective Order, should the Parties

disagree whether a receiving Party’s request to print pages is unreasonable, the producing Party

may withhold production pending a Motion to Compel production by the receiving Party. Ex. A,

¶ 10(h). Plaintiff has asserted the patent-in-suit eighteen times in the Eastern District of Texas, and

the undersigned is unaware of any instances where the parties to those matters disputed whether



                                                  3
Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 4 of 10 PageID #: 322



any source code print requests were unreasonable. However, if Defendant does believe a request

is unreasonable, it has the option to withhold production pending a Motion to Compel.

         B. Defendant’s Arguments
         While HMD Global has proposed a generous cap on the number of pages of confidential

source code that may be printed—which far exceeds the limits in other CCE cases involving

plaintiff’s counsel—plaintiff asks to print any number of pages of confidential source code, limited

only by the subjective term “not unreasonable.” The Court should adopt HMD Global’s proposal.

         Unbounded printing of source code would frustrate the security provisions of the Protective

Order.    The parties have carefully negotiated the capabilities of, and security mechanisms

protecting, the source code review computer. Permitting unlimited printing would circumvent

these provisions by allowing plaintiff to print a large amount of code for review elsewhere. This

practice would increase the risk that code is lost, or its confidentiality compromised. As this Court

has recognized, “[g]iven the highly sensitive nature of source code, there is good cause for some

restrictions on printing.” Smartflash LLC v. Apple Inc., No. 13-447, 2014 WL 10986995, at *2

(E.D. Tex. May 12, 2014) (holding that a limit of 40 contiguous pages was reasonable). See also

E-Contact Technologies, LLC v. Apple, Inc., No. 11-426, 2012 WL 11924448, at *3 (E.D. Tex.

June 19, 2012) (adopting Defendant’s proposal of 10 consecutive pages and 500 total pages, noting

that “[a]lthough Defendants' proposal may make the process more time-consuming, the Court

balances this cost against Defendants' interest in the confidentiality of their source code and

permits reasonable accountability for the review and printing of the source code.”) Other courts

have held imposing limits on the number of contiguous pages is both “reasonable” and

“appropriately included” in protective orders. See, e.g., Cherdak v. Koko Fitclub, LLC, No. 14-

10371, 2015 WL 1895992, at *3 (D. Mass. Apr. 27, 2015).



                                                  4
Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 5 of 10 PageID #: 323



        HMD Global’s proposal already permits between approximately three and five times the

amount of source code printouts permitted by other protective orders to which CCE and plaintiff’s

counsel have previously agreed. For example, in Cellular Commc'ns Equip. LLC v. HTC Corp. et

al., Case No. 13-507, Docket No. 310 at 30-31 (E.D. Tex. Dec. 10, 2014), Section 7.2.9 of the

Court’s protective order imposed a requirement that CCE will need to meet and confer with the

producing party if it wishes to print over 200 pages. See also Cellular Commc'ns Equip. LLC v.

Samsung Elecs. Co., Ltd., Case No. 14-759, Docket No. 74 at 30-31 (E.D. Tex. June 22, 2015);

Cellular Commc'ns Equip. LLC v. HTC Corp. et al., Case No. 16-363, Docket No. 11 at 34-35

(E.D. Tex. Apr. 25, 2016); Cellular Commc'ns Equip. LLC v. LG Elecs., Inc. et al., Case No. 16-

365, Docket No. 6 at 30-31 (E.D. Tex. Apr. 25, 2016) (each containing an identical provision). By

contrast, HMD Global has suggested a limit of 1000 pages here.

        Plaintiff has provided no justification for rejecting HMD Global’s limit of 1000 pages of

source code. Indeed, the litigations above involve the same asserted patent, but in some of those

cases, CCE agreed to a presumptive limit of 200 pages. Additionally, in those litigations, CCE

also asserted other patents not asserted here, which should counsel lower, rather than higher, page

limits. While plaintiff points out that it has accused numerous products, that is often if not always

true; in any event, the protective order provides that the parties may separately reach agreement

for additional pages of prints, see Section 10(h), and that any party may move to amend it for good

cause. See Fed. Rule Civ. P. 26(b)(2)(B). If there is good cause for more than 1,000 pages of

source-code printouts, either the parties will later agree or the Court will order it; there is no reason

to assume now that this will be true, and there is nothing in the record at this point justifying the

unlimited number of prints Plaintiff now requests. The Court should adopt HMD Global’s

proposal to Section 10(h).



                                                   5
       Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 6 of 10 PageID #: 324



III.      DISPUTE NO. 2: ¶ 11 - Scope of Prosecution Bar

                      Plaintiff’s Proposal                                 Defendant’s Proposal
        “prosecution” as used in this paragraph does          “prosecution” as used in this paragraph does
        not include representing a party in a                 not include representing a party in a
        proceeding that challenges a patent before a          proceeding that challenges a patent before a
        domestic or foreign agency (including, but not        domestic or foreign agency (including, but not
        limited to, a reissue protest, ex parte               limited to, a reissue protest, ex parte
        reexamination, inter partes reexamination,            reexamination without any claim
        post grant review, covered business method            amendment, inter partes reexamination, post
        patent review, or inter partes review)                grant review, covered business method patent
                                                              review, or inter partes review without any
                                                              claim amendment)


              A. Plaintiff’s Arguments
              Plaintiff opposes Defendant’s proposal that the prosecution bar applies to claim

       amendments in post-grant proceedings. Defendant bears the burden to show good cause for its

       proposal. See FED. R. CIV. P. 26(c); In re Deutsche Bank Trust Co. Ams., 605 F.3d 1373, 1378

       (Fed. Cir. 2010) (placing the burden of showing good cause on the party “seeking to include in a

       protective order a provision effecting a patent prosecution bar”). Defendants have not met their

       burden.

              No post-grant proceedings are pending at the time of this submission. And this Court and

       other courts in this District routinely find that a risk of inadvertent disclosure in hypothetical post-

       grant proceedings is not substantial. See Intellectual Ventures II LLC v. FedEx Corp., et al., Case

       No. 2:16-cv-980-JRG, at 3-4 (E.D. Tex. April 5, 2017) (collecting cases). As such, courts do not

       extend a prosecution bar to cover post-grant proceedings absent agreement because “involvement

       in post-grant proceedings does not raise the same risk of competitive misuse as does involvement

       in prosecution because in post-grant proceedings the PTO is assessing existing claims that may

       only be narrowed such that there is little risk that confidential information learned in litigation will

       be competitively used to draft claims that read on defendant’s products.” Id. at 3 (internal quotes


                                                          6
Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 7 of 10 PageID #: 325



and cites omitted). Indeed, “defendant's concern that plaintiff's attorneys would have the

opportunity to re-write patent claims that they were actively litigating ignored applicable patent

law precluding amendment of claims beyond that which were disclosed in the original patent

application.” Document Generation, 2009 WL 1766096, at *3 (internal quotes and cites omitted).

Moreover, “it is unlikely that plaintiff[] would narrow claims to capture a single defendant's

products and risk losing protection against other possible infringers.” Smartflash LLC v. Apple

Inc., No. 6:13CV447, 2014 WL 10986995, at *2 (E.D. Tex. May 12, 2014).

       By contrast, the burden imposed on Plaintiff by Defendant’s proposal is substantial. To

exercise its right to amend claims in a post-grant proceeding, Plaintiff would be required to retain

separate outside counsel. As such, two separate sets of outside counsel would require time to

familiarize themselves with the same facts, imposing unnecessary costs for Plaintiff.

       Further, the Parties agree to safeguards to prevent the use of DESIGNATED MATERIAL

in any post grant proceeding. For example, the parties agree that “DESIGNATED MATERIAL[]

shall be used by the Parties only in the litigation of this Action and shall not be used for any other

purpose.” Ex. A, ¶ 7. As such, the Parties agree that they cannot use DESIGNATED MATERIAL

in post-grant proceedings.

       B. Defendant’s Arguments
       Plaintiff seeks to permit its counsel to participate in inter partes review and ex parte

reexamination proceedings, including those that alter the scope of the claims through amendment.

Plaintiff’s proposal would permit its counsel to, after viewing highly confidential documentation

showing the operation of the accused products, amend the scope of plaintiff’s claims to target the

accused products and functionality. This is improper. “The purpose of the prosecution bar is to

prevent outside counsel from using, even inadvertently, confidential information obtained in the

lawsuit for purposes outside the lawsuit (e.g. drafting claims during patent prosecution). This is

                                                  7
Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 8 of 10 PageID #: 326



true even if the result of the reexamination is narrower claim language.” Visto Corp. v. Seven

Networks, Inc., No. 03-333, 2006 WL 3741891, at *7 (E.D. Tex. Dec. 19, 2006). For this reason,

this Court has recognized that, even absent participation in amending the claims, plaintiff’s

counsel’s “assistance with IPR strategy while armed with confidential information could

significantly prejudice” defendants. Found. Med., Inc. v. Guardant Health, Inc., 2:16-cv-523, Dkt.

No. 98, at 1 (E.D. Tex. June 5, 2017).

       Plaintiff’s proposed provisions are contrary to other protective orders this Court has entered

in litigation in which CCE—represented by the same counsel here—is the patent plaintiff. These

orders specifically bar plaintiff’s counsel from participating in I.P.R. or reexamination altogether.

See, e.g., Cellular Commc'ns Equip. LLC v. HTC Corp. et al., Case No. 16-363, Docket No. 11 at

14 (E.D. Tex. Apr. 25, 2016) (“any individual . . .           who receives access to ‘HIGHLY

CONFIDENTIAL — ATTORNEYS’ EYES ONLY,’ or HIGHLY CONFIDENTIAL —

ATTORNEYS’ EYES ONLY COMPUTER SOURCE CODE’ information shall not be involved

in the prosecution of patents . . . ‘Prosecution’ as used in this paragraph includes proceedings

before a domestic or foreign agency or court in connection with a reissue protest, ex parte

reexamination, or inter partes review.”)

       Notably, HMD Global has not sought to preclude plaintiff’s counsel in this action from

participating altogether in inter partes review or ex parte reexamination proceedings, as defendants

often do. Under HMD Global’s language, plaintiff’s counsel can view confidential information in

this action and assist in inter partes review or ex parte reexamination proceedings that don’t

involve modification of claims, or can assist in inter partes review or ex parte reexamination

proceedings that do involve modification of claims—but cannot do both. Courts frequently choose

this middle ground because “the act of drafting and amending claims presents the greatest risk of



                                                 8
Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 9 of 10 PageID #: 327



misuse of the litigation opponent's confidential information, while the burden on the patentee of

that less restrictive bar is significantly reduced, as compared to a wholesale bar against

participation in the post-review grant proceedings in any way.” British Telecommunications PLC

v. IAC/InterActiveCorp, 330 F.R.D. 387, 397 (D. Del. 2019) (collecting cases).

       The Court should adopt HMD Global’s proposal to Section 11.




                                               9
Case 2:20-cv-00078-JRG Document 27 Filed 08/10/20 Page 10 of 10 PageID #: 328



 Dated: August 10, 2020                           Respectfully submitted,

 /s/ Jerry D. Tice II                             /s/ Deron R. Dacus (with permission)
 Jeffrey R. Bragalone (lead attorney)             Deron R. Dacus
 Texas Bar No. 02855775                           State Bar No. 00790553
 Jonathan H. Rastegar                             The Dacus Firm, P.C.
 Texas Bar No. 24064043                           821 ESE Loop 323, Suite 430
 Jerry D. Tice II                                 Tyler, Texas, 75701
 Texas Bar No. 24093263                           +1 (903) 705-1117
                                                  +1 (903) 581-2543 facsimile
 BRAGALONE CONROY PC                              ddacus@dacusfirm.com
 2200 Ross Avenue
 Suite 4500W                                      Matthew S. Warren (California Bar No.
 Dallas, TX 75201                                 230565)
 Tel: (214) 785-6670                              Jen Kash (California Bar No. 203679)
 Fax: (214) 785-6680                              Erika Warren (California Bar No. 295570)
 jbragalone@bcpc-law.com                          Warren Lex LLP
 jrastegar@bcpc-law.com                           2261 Market Street, No. 606
 jtice@bcc-law.com                                San Francisco, California, 94114
                                                  +1 (415) 895-2940
 Attorneys for Plaintiff                          +1 (415) 895-2964 facsimile
 CELLULAR COMMUNICATIONS                          20-78@cases.warrenlex.com
 Equipment LLC
                                                  Attorneys for HMD Global Oy




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on August 10, 2020, the foregoing document was

electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of record

who have consented to electronic service, per Local Rule CV-5(a)(3).

                                                            Jerry D. Tice II
                                                            Jerry D. Tice II




                                               10
